CORRECTEI) ORDER: JULY 16, 2012

NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

UNITED STATES,
Plaintiff-Appellee,
v.
TREK LEATHER, INC.,
Defendant,
AND

HARISH SHADADPURI,
Defendant-Appellant.

2011-1527

Appeal from the United States Court of International
Trade in case no. 09-CV-O041, Senior Judge Nicholas
Tsoucalas.

UNITED STATES,
Plaintiff-Appellant,

V.

US V. TREK LEATHER 2

TREK LEATHER, INC.,
Defendant,
AND

HARISH SHADADPURI,
Defenclant-Appellee.

2011-1545

Appea1 from the United States Court of International
Trade in case no. 09-CV-0041, Senior Judge Nicholas
Tsoucalas.

ON MOTION

ORDER

Upon consideration of the parties’ joint motion to dis-
miss appeal no. 2011-1545 and the United States’ unop-

posed motion to file a non-conforming brief in appeal no.
2011-1527,

IT Is ORDERED THAT:

(1) The motion to dismiss appeal no. 2011-1545 is
granted Each side shall bear its own costs.

(2) The revised official caption for appeal no. 2011-
1527 is reflected above.

(3) The United States’ motion is denied as moot. The
caption used by the United States is acceptable.

3 U.S. V. TREK LEATHER

FoR THE CoURT
w JUL 1 5 ?Ul? /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Stephen Car1 Tosini, Esq.
John J. Ga1vin, Esq.

s26
Issued As A Mandate (as to 11-1545 only):  l 6 

L‘\=-‘Y»Pms mt

'-‘$Mmgniic\ncurr
JUL 1 6 2012

.!AN HURBALY
CI.ERK